SMITH. P. J.
In the above case the court is of the opinion that the judgment of the court of insolvency of Hamilton county, discharging the relator, James J. Heekin, from the custody of the sheriff of this county for alleged contempt of court is correct.
It appears that said Heekin is a contributing member of the Ohio National Guard and when summoned as a juror in the common pleas court he declined to serve as such by virtue of the provisions of E. S. 3039, 3055 (Gen. Code 5210, 5211).
It seems to us that it. is within the province of the legislature to exempt from service upon juries such classes of persons as it may deem best, and indeed this seems to be the great weight of authority.
Under Gen. Code 11444, public officers, clergymen, priests, physicians, attorneys at law, members of the police force, firemen employed by a municipal authority, acting volunteer members of companies to extinguish fires, organized in and under the control of a municipality, and all persons serving as active members thereof for five consecutive years and every person over seventy years old are exempt from jury service.
We have never had it seriously contended that individuals in any of the above classes could be compelled to serve as jurors, if they desired to avail themselves of their exemption, and we see no good reason w'hy the legislature could not make an additional class exempt so long as the right of trial by jury is maintained. Hall v. Grand Rapids, 88 Mich. 438 [50 N. W. Rep. 289], Rawlins v. Georgia, 201 U. S. 638 [26 U. S. 560; 50 L. Ed. 899].
As there is no error in the record the judgment of the court below is affirmed.
Swing and Jones, JJ., concur.